Citation Nr: 9924998	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1943 to 
April 1946 and from October 1953 to January 1954.  This 
appeal arises from a November 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

A June 1994 decision by the Board found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a psychiatric disorder.  In 
October 1995, the United States Court of Veterans Appeals 
(Court, now the United States Court of Appeal for Veterans 
Claims) vacated the Board's decision and remanded the appeal 
for further development.  The Board remanded the case to the 
RO in March 1996, for action consistent with the Court's 
order.  After the appeal was returned to the Board, it issued 
a June 1998 decision, again concluding that no new and 
material evidence had been submitted to allow reopening of 
the claim.

However, in a December 28, 1998 Order (No. [redacted]), the 
Court granted the VA Secretary's motion for remand, vacated 
the Board's June 1998 decision, and remanded the matter to 
the Board for readjudication.  The basis for the Secretary's 
motion for remand was to allow consideration of the 
intervening decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir., 1998) (changing the definition of "new and material 
evidence").


FINDINGS OF FACT

1.  An unappealed September 1980 rating decision denied 
service connection for a psychiatric disorder, to include 
schizophrenia.

2.  Medical evidence submitted since the September 1980 
rating decision is not new; other evidence submitted since 
that time has no probative value, because of its self-
contradictory and otherwise inherently incredible nature.


CONCLUSION OF LAW

A September 1980 rating decision denying service connection 
for a psychiatric disorder, to include schizophrenia, is 
final; the evidence submitted since that date is not new and 
material, and the claim may is not reopened. 38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1954 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, and the veteran was notified of that decision by 
letter in the same month.  The notification letter advised 
the veteran that he had one year from the date of 
notification to appeal the decision, and explained other 
appellate rights.  The March 1954 decision was not timely 
appealed, and became final as outlined in 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302.  In June 1954, the veteran was 
granted a permanent and total rating for pension purposes.  
After he was deemed competent, the veteran's pension benefits 
were discontinued in an October 1958 rating action.  A 
subsequent claim for service connection for a psychiatric 
disorder was denied in a September 1980 rating decision, 
which determined that the veteran failed to submit new and 
material evidence.  The RO notified the veteran of the denial 
and his appellate rights that month; again, the veteran did 
not file a timely appeal.

Both the March 1954 decision which initially denied service 
connection for a nervous condition, and the September 1980 
rating decision which held that new and material evidence had 
not been submitted to reopen the prior denial constitute 
final decisions.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  As such, the veteran's claim for 
service connection for a psychiatric condition may be 
reopened and considered only if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  
First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet.App. 167, 171 (1996).  Second, 
if new and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence 
of record, to determine whether it is well grounded.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if 
the claim is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim. See Winters v. West, 12 
Vet. App. 203 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990). Second, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will 
generally be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  If all three 
tests are satisfied, the claim must be reopened.

The evidence before the RO at the time of both the March 1954 
and September 1980 rating actions included the veteran's 
service medical records from his second period of service, 
from October 1953 to January 1954, but not his World War II 
service.  Evidence reviewed by the RO in its March 1954 
rating decision included a Navy medical board's report from 
November 1953 finding that the veteran had a long-standing 
schizophrenic disorder.  The basis for the RO's March 1954 
denial of service connection was that the veteran's mental 
condition existed "prior to his reenlistment" (i.e., prior 
to beginning his second period of active naval service).  
There were no findings made as to the veteran's mental status 
before, during or within one year following separation from 
his first tour of active duty.

The Court's October 1995 remand ordered additional efforts to 
obtain service medical records for the veteran's first period 
of service, noting that January 1992 correspondence from the 
National Personnel Records Center (NPRC) suggested that those 
records were available.  Following the Board's March 1996 
remand, the RO made several requests to NPRC for these 
records.  Responses from NPRC indicated that "all" service 
medical records were provided in January 1992, without 
specifically addressing the Word War II service medical 
records.  The RO also requested these records from the 
veteran, who responded that he did not possess service 
medical records for his first period of service.  As to the 
NPRC responses, the veteran's name and file number were 
accurately identified.  Generally, only if the record shows 
that the service-department records search was based on 
erroneous or incomplete information would VA be required to 
make additional requests for information.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85-86 (1994).  Based upon the 
foregoing, the Board concludes that all available service 
medical records have been obtained, and that any further 
efforts to secure records from the veteran's first period of 
service would be unproductive.  

Evidence received since the September 1980 rating decision 
includes: (1) testimony and statements by and on behalf of 
the veteran; (2) an October 1983 report of a disability 
examination by Clifford R. Vogan, M.D.; and (3) photocopies 
of service medical records provided by the veteran from his 
second period of service.  The Board observes initially that 
the duplicate service medical records submitted by the 
veteran cannot be new evidence, because they were considered 
in the initial adverse rating action.

Dr. Vogan examined the veteran in September 1983.  His report 
indicates that he did not have the veteran's military or 
medical records available for review, and relied solely on 
the veteran for his history.  On this basis, the veteran was 
diagnosed as having "an underlying mild schizophrenia which 
has an acute episode by history in 1953."  Dr. Vogan's 
evidence likewise is not new, because it refers to a 
diagnosis of schizophrenia and a history of treatment for an 
acute exacerbation in 1953 which was well-documented in other 
medical records before the RO at the time of its 1954 and 
1980 rating decisions.  

At his September 1991 hearing, the veteran testified and 
offered a written statement in support of his claim.  The RO 
hearing officer indicated in his June 1992 decision that the 
veteran appeared actively psychotic during the hearing.  The 
transcript of this testimony includes the veteran's reports 
of speaking with the devil, vampires and other spirits.  The 
veteran's statements concerning the presence or absence of 
any medical condition during his first period of service are 
tangentially responsive and contain frequent contradictions.  
His written statement is similarly disjointed, and recalls 
hospitalizations shortly after beginning his second period of 
service.  It does not appear to refer to his first period of 
service.  Written statements received from the veteran in 
June 1996 and October 1997 are essentially incoherent and 
rambling.  Although the veteran's testimony and statements 
may be "new" in the sense they were not previously of 
record, the Board finds that this evidence has no probative 
value because of its self-contradictory and otherwise 
inherently incredible nature.

Since none of the evidence submitted since the RO's September 
1980 rating decision denying service connection is both new 
and material, the Board need not reach the issue of whether 
it is "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359, 1363.  Accordingly, the Board finds 
that there is no basis to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having not been submitted to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, service 
connection remains denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

